


Exhibit 10.23.1

 

US$139,062,500.00

September 12, 2002

 

SUBORDINATED PROMISSORY NOTE

 

For value received, DOE RUN PERU S.R.L., with. Taxpayer Registration Number
20376303811, with domicile in Avenida Víctor Audrés Belaunde 147, Via Principal
155, Centro Empresarial Real, Torre Real Tres, Piso 9, San Isidro, duly
represented by Kenneth Ernest Hecker, identified with Identity Card for
Residents Non Immigrants N-100471, and Anthony Wayne Worcester, identified with
Identity Card for Residents Non Immigrants N-97937, with power of attorney
registered in the Electronic Act N. 11015369 of the Mercantile Companies Book of
the Lima Registry of Legal Entities (the “Borrower”), hereby promises to pay to
or to the order of The Doe Run Resources Corporation, a company organized under
the laws of the State of New York and with offices and domicile at 1801 Park 270
Drive Suite 300, St. Louis, MO 63146 United States of America (the “Holder”) or
at such other location as the Holder shall have designated from time to time in
writing, in lawful money of the United States of America and in immediately
available funds, the principal sum of One hundred thirty-nine million, sixty-two
thousand, five hundred and no/100 U.S. Dollars (U.S.$ 139,062,500.00) or such
lesser principal amount as may then be outstanding hereunder. The Outstanding
Principal Amount shall hear no interest until the Initial Due Date, as defined
below. If the same is not paid on or prior to the Initial Due Date, such
Outstanding Principal Amount shall thereafter bear interest at a floating rate
of interest per annum equal to the sum of (a) the rate (i) as quoted to the
Borrower by Citibank, N.A., New York office or other major New York or London
commercial bank designated by the Borrower front time to time, at which such
hank is offered U.S dollar deposits in. the London Interbank Eurodollar Market
in an amount equal to the principal amount to which such rate shall be applied,
for one week borrowings. or (ii) as obtained by the Borrower from the display
that appears as page “LIBOR” on the Reuters Monitor Money Rates Service (or such
other page as may replace the LIBOR page on that service for the purpose of
displaying London Interbank Offered Rates of major banks) as of 11:00 am.
London, England time (“LIBOR”) plus (b) 4%, calculated in arrears on the basis
of a 360-day year for the actual number of days involved and shall be paid in
arrears semi-annually calculated from the Initial Due Date, or upon payment in
full, whichever comes first. Except for such prepayments as are specifically
permitted pursuant to the terms of this Note, the Outstanding Principal Amount
shall be repaid on The Initial Due Date or at any time during the 359-day period
following the Initial Due Date, on demand. The “Initial Due Date” shall be
October 1, 2005 or such later date as extended by application of the provisions
of Section 2(a)(ii).

 

For purposes of this Note, the term “Outstanding Principal Amount” at any time
shall mean the amount of U.S.$ 139,062,500.00, less the amount of any principal
repaid pursuant to the provisions of this Note.

 

Application of Payments under this Note is set forth in Section 1. This Note is
subordinated as provided in Section 2. The Outstanding Principal Amount may be
reduced as provided in Section 1. Events of Default are set out in Section 4.
Responsibility for withholding taxes is set out in Section 5. Miscellaneous
provisions are set out in Sections 6, 7 and 8.

 

--------------------------------------------------------------------------------


 

Presentation, demand, protest and notice of dishonor are hereby waived by the
Borrower.


 


1.             APPLICATION OF PAYMENTS.  ALL PAYMENTS RECEIVED BY THE HOLDER
PURSUANT TO THIS NOTE SHALL BE APPLIED IN THE FOLLOWING MANNER:


 


(A)                                  FIRSTLY, IF AN EVENT OF DEFAULT, AS DEFINED
IN SECTION 4, HAS OCCURRED, TO ALL COSTS AND EXPENSES OF THE HOLDER OR ITS
AGENTS, INCLUDING LEGAL FEES AND DISBURSEMENTS, ARISING AS A RESULT THEREOF;


 


(B)                                 SECONDLY, TO CURRENT INTEREST ACCRUED ON ANY
AMOUNT BEING PAID; AND


 


(C)                                  THIRDLY, TO REDUCE THE OUTSTANDING
PRINCIPAL AMOUNT.


 


2.             SUBORDINATION.


 


(A)                                  THE BORROWER AGREES, AND THE HOLDER BY
ACCEPTING THIS NOTE AGREES, THAT THE INDEBTEDNESS EVIDENCED BY THIS NOTE:


 


(I)                  IS EXPRESSLY SUBORDINATED AND SUBJECT IN RIGHT OF PAYMENT
AS TO ALL AMOUNTS PAYABLE HEREUNDER TO THE PRIOR PAYMENT IN FULL OF ALL SENIOR
DEBT, EXCEPT TO THE EXTENT AND IN THE MANNER SET FORTH IN THIS SECTION 2;


 


(II)               THAT IN CASE OF RENEWAL OR EXTENSION OF THE SENIOR DEBT, THE
INTEREST-FREE TERM OF THIS NOTE SHALL BE AUTOMATICALLY EXTENDED FOR THE SAME
PERIOD AS SUCH RENEWAL OR EXTENSION;


 


(III)            THAT THE SUBORDINATION SET OUT IN THIS SECTION 2 IS FOR THE
BENEFIT OF THE HOLDERS OF THE SENIOR DEBT; AND


 


(IV)           SO LONG AS ANY SENIOR DEBT IS OUTSTANDING, NO PAYMENT OF
PRINCIPAL OR INTEREST UNDER THIS NOTE SHALL BE MADE EXCEPT FROM CASH FLOWS
AVAILABLE FOR DISTRIBUTION, AS THE SAME IS DEFINED IN THE SENIOR DEBT.


 


(B)                                 THE HOLDER AGREES THAT IT WILL NOT ASK,
DEMAND, SUE FOR, TAKE, RECEIVE OR RETAIN FROM THE BORROWER, BY SET-OFF OR IN ANY
OTHER MANNER, PAYMENT OF ALL OR ANY PART OF THE OUTSTANDING PRINCIPAL AMOUNT.,
ANY INTEREST, OR ANY OTHER AMOUNT PAYABLE IN RESPECT OF THIS NOTE, OTHER THAN
PAYMENTS MADE AT THE TIMES, IN THE AMOUNTS AND TO THE EXTENT PERMITTED UNDER THE
PROVISIONS HEREOF, UNLESS AND UNTIL ALL OF THE SENIOR DEBT HAS BEEN PAID IN FULL
OR UNLESS THE HOLDERS OF SENIOR DEBT PROVIDE WRITTEN CONSENT TO SUCH PAYMENT OR
UNLESS SUCH PAYMENT IS MADE FROM CASH FLOWS AVAILABLE FOR DISTRIBUTION AS
PROVIDED ABOVE. THE HOLDER DIRECTS THE BORROWER TO MAKE, AND THE BORROWER AGREES
TO MAKE, SUCH PRIOR PAYMENT OF THE SENIOR DEBT IN PRIORITY TO ANY PAYMENTS DUE
HEREUNDER. THE HOLDER WILL NOT REQUEST OR ACCEPT ANY SECURITY FROM THE BORROWER
IN RESPECT OF THE OBLIGATIONS OF THE BORROWER UNDER THIS NOTE UNLESS THE HOLDERS
OF THE SENIOR DEBT PROVIDE WRITTEN CONSENT TO SUCH SECURITY. THE HOLDER
UNCONDITIONALLY WAIVES NOTICE OF THE INCURRING OF SENIOR DEBT OR ANY PART
THEREOF.

 

2

--------------------------------------------------------------------------------


 


(C)                                  FOR PURPOSES OF THIS NOTE, THE TERM “SENIOR
DEBT” SHALL MEAN THE PRINCIPAL OF AND INTEREST ON, AND OTHER PAYMENTS ARISING
UNDER (INCLUDING ANY INTEREST ACCRUING AFTER THE FILING OF A PETITION IN
BANKRUPTCY OR THE COMMENCEMENT OF ANY INSOLVENCY OR BANKRUPTCY PROCEEDINGS WITH
RESPECT TO THE BORROWER), AND ALL COMMISSIONS, FEES, INDEMNITIES, PREMIUMS AND
OTHER AMOUNTS PAYABLE IN RESPECT OF, ANY AMOUNTS NOW OR HEREAFTER OWING BY THE
BORROWER UNDER THAT CERTAIN WORKING CAPITAL FACILITY BETWEEN THE BORROWER AND
BANCO DE CREDITO DEL PERU (‘BCP”) AND ITS SUCCESSORS AND ASSIGNS, TOGETHER WITH
ANY EXTENSION, MODIFICATION OR RENEWAL OF THE SAME.


 


(D)                                 IN THE EVENT OF:


 


(I)                                     ANY INSOLVENCY OR BANKRUPTCY CASE OR
PROCEEDINGS, OR ANY RECEIVERSHIP, LIQUIDATION, REORGANIZATION, MORATORIUM OR
OTHER SIMILAR CASE OR PROCEEDING IN CONNECTION THEREWITH, RELATIVE TO THE
BORROWER, OR TO ITS ASSETS;


 


(II)                                  ANY LIQUIDATION, DISSOLUTION OR OTHER
WINDING UP OF THE BORROWER. WHETHER PARTIAL OR COMPLETE AND WHETHER VOLUNTARY OR
INVOLUNTARY AND WHETHER OR NOT INVOLVING INSOLVENCY OR BANKRUPTCY; OR


 


(III)                               ANY GENERAL ASSIGNMENT BY THE BORROWER FOR
THE BENEFIT OF ITS CREDITORS OR ANY OTHER GENERAL MARSHALLING OF ASSETS AND
LIABILITIES OF THE BORROWER,

 

then and in any such event the holders of Senior Debt, shall be entitled to
receive payment in full of all amounts due or to become due on or in respect of
all Senior Debt before the Holder of this Note shall be entitled to receive any
payment of any kind or character on account of this Note, whether in cash,
property or securities.


 


(E)                                  IN THE EVENT AND DURING THE CONTINUATION OF
ANY DEFAULT IN THE PAYMENT WHEN DUE OF ANY AMOUNT PAYABLE IN RESPECT OF ANY
SENIOR DEBT, OR IN THE EVENT THAT ANY EVENT OF DEFAULT UNDER ANY SENIOR DEBT (OR
ANY EVENT OR CONDITION THAT, WITH THE GIVING OF NOTICE OR LAPSE OF TIME, OR
BOTH, WOULD CONSTITUTE AN EVENT OF DEFAULT UNDER ANY SENIOR DEBT) SHALL HAVE
OCCURRED AND BE CONTINUING, UNLESS AND UNTIL PAYMENT IN FULL OF THE SENIOR DEBT
SHALL HAVE BEEN MADE OR SUCH EVENT OF DEFAULT UNDER ANY SENIOR DEBT (OR ANY
EVENT OR CONDITION THAT, WITH THE GIVING OF NOTICE OR LAPSE OF TIME, OR BOTH,
WOULD CONSTITUTE AN EVENT OF DEFAULT UNDER ANY SENIOR DEBT) SHALL NOT BE
CONTINUING, AS THE CASE MAY BE, THEN NO PAYMENT SHALL BE MADE BY THE BORROWER ON
OR IN RESPECT OF THIS NOTE.


 


(F)                                    WHETHER OR NOT ANY DEFAULT IN PAYMENT
SHALL EXIST UNDER ANY SENIOR DEBT OR ANY EVENT OF DEFAULT UNDER ANY SENIOR DEBT
(OR ANY EVENT OR CONDITION THAT, WITH THE GIVING OF NOTICE OR LAPSE OF TIME, OR
BOTH, WOULD CONSTITUTE AN EVENT OF DEFAULT UNDER ANY SENIOR DEBT) SHALL HAVE
OCCURRED, THE HOLDER SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE HOLDERS
OF THE OUTSTANDING SENIOR DEBT, TAKE ANY COLLATERAL SECURITY FOR THIS NOTE.


 


(G)                                 NO FAILURE ON THE PART OF THE HOLDERS OF
SENIOR DEBT, AND NO DELAY IN EXERCISING ANY RIGHT, REMEDY OR POWER HEREUNDER
SHALL OPERATE AS A WAIVER THEREOF BY THE

 

3

--------------------------------------------------------------------------------


 


HOLDERS OF SENIOR DEBT, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE BY THE HOLDERS
OF SENIOR DEBT OF ANY RIGHT, REMEDY OR POWER HEREUNDER PRECLUDE ANY OTHER OR
FUTURE EXERCISE OF ANY OTHER RIGHT, REMEDY OR POWER. EACH AND EVERY RIGHT,
REMEDY AND POWER HEREBY GRANTED TO THE HOLDERS OF SENIOR DEBT, OR ALLOWED TO THE
HOLDERS OF SENIOR DEBT BY LAW OR OTHER AGREEMENT SHALL BE CUMULATIVE AND NOT
EXCLUSIVE THE ONE OF THE OTHER.


 


(H)                                 WITHOUT IN ANY WAY LIMITING THE GENERALITY
OF THE FOREGOING SUBSECTION, THE HOLDERS OF SENIOR DEBT MAY, AT ANY TIME AND
FROM TIME TO TIME, WITHOUT THE CONSENT OF OR NOTICE TO THE HOLDER, WITHOUT
INCURRING RESPONSIBILITY TO THE HOLDER, AND WITHOUT IMPAIRING OR RELEASING THE
SUBORDINATION PROVIDED HEREIN OR THE OBLIGATIONS HEREUNDER OF THE HOLDER, DO ANY
ONE OR MORE OF THE FOLLOWING:


 


(I)                                     CHANGE THE MANNER, PLACE OR TERMS OF
PAYMENT OF OR EXTEND THE TIME OF PAYMENT OF, OR INCREASE, RENEW OR ALTER, THE
SENIOR DEBT, OR OTHERWISE AMEND OR SUPPLEMENT IN ANY MANNER THE SENIOR DEBT OR
ANY INSTRUMENT EVIDENCING THE SAME OR ANY AGREEMENT UNDER WHICH SENIOR DEBT IS
OUTSTANDING;


 


(II)                                  SELL, EXCHANGE, RELEASE OR OTHERWISE DEAL
WITH ANY PROPERTY PLEDGED, MORTGAGED OR OTHERWISE SECURING ANY SENIOR DEBT:


 


(III)                               RELEASE ANY PERSON LIABLE IN ANY MANNER FOR
THE SENIOR DEBT; AND


 


(IV)                              EXERCISE OR REFRAIN FROM EXERCISING ANY RIGHTS
AGAINST THE BORROWER AND ANY OTHER PERSON.


 


(I)                                     UPON PAYMENT IN FULL OF ALL SENIOR DEBT,
THE HOLDER SHALL BE SUBROGATED TO THE RIGHTS OF THE HOLDERS OF SENIOR DEBT TO
RECEIVE ANY DISTRIBUTION OF REMAINING ASSETS OF THE BORROWER, OR PAYMENTS BY OR
ON BEHALF OF THE BORROWER, MADE ON THE SENIOR DEBT, UNTIL THIS NOTE SHALL BE
PAID IN FULL.


 


(J)                                     THESE SUBORDINATION PROVISIONS ARE
INTENDED SOLELY TO DEFINE THE RELATIVE RIGHTS OF THE HOLDER AND ITS SUCCESSORS
AND ASSIGNS ON THE ONE HAND AND THE HOLDERS OF SENIOR DEBT AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS ON THE OTHER HAND.


 


3.             ENDORSEMENT OF ANNEX.  THE HOLDER SHALL ENDORSE ON ANNEX A
ATTACHED HERETO ALL PAYMENTS OF OUTSTANDING PRINCIPAL AMOUNT. SUCH ENDORSEMENTS
SHALL BE PRESUMPTIVE EVIDENCE AS TO THE OUTSTANDING PRINCIPAL AMOUNT FROM TIME
TO TIME, BUT THE FAILURE TO MAKE SUCH ENDORSEMENTS SHALL NOT AFFECT THE
OBLIGATIONS OF THE BORROWER HEREUNDER.


 


4.             EVENTS OF DEFAULT AND REMEDIES.


 


(A)                                  EACH OF THE FOLLOWING EVENTS SHALL BE AN
“EVENT OF DEFAULT”:


 


(I)                                     IF DEFAULT OCCURS IN THE PAYMENT OF THE
OUTSTANDING PRINCIPAL AMOUNT OR ON INTEREST OR ANY OTHER AMOUNT ON THIS NOTE
WHEN DUE AND PAYABLE, AND

 

4

--------------------------------------------------------------------------------


 


SUCH DEFAULT CONTINUES FOR A PERIOD OF FIVE BANKING DAYS, WHETHER OR NOT THE
HOLDER GIVES NOTICE OF SUCH DEFAULT;


 


(II)                                  IF THE BORROWER COMMENCES A PROCEEDING
UNDER THE BANKRUPTCY LAW OF PERU, AS NOW OR HEREAFTER AMENDED (WHICH AS OF THE
DATE OF THIS NOTE IS REFERRED TO AS “TEXTO UNICO ORDINADO DE LA LEY DE
REESTRUCTURACIÓN PATRIMONIAL”) OR UNDER ANY OTHER INSOLVENCY OR SIMILAR LAW
(WHETHER NOW OR HEREAFTER IN EFFECT) OF ANY JURISDICTION RELATING TO THE
BORROWER, OR THERE IS COMMENCED AGAINST THE BORROWER ANY SUCH PROCEEDING WHICH
REMAINS UNDISMISSED FOR THE PERIOD OF TIME PERMITTED FOR DENIAL UNDER THE
APPLICABLE LAW, IF ANY, OR IF THE BORROWER IS ADJUDGED BANKRUPT OR INSOLVENT: OR


 


(III)                               THE BORROWER RESOLVES TO DISSOLVE OR IS
DISSOLVED OR MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR ANY
ACTION IS TAKEN BY THE BORROWER FOR THE PURPOSE OF EFFECTING ANY OF THE
FOREGOING (OTHER THAN A MERGER OR CONSOLIDATION AS PERMITTED UNDER THE TERMS OF
THE SENIOR DEBT); OR


 


(IV)                              A RECEIVER OR TRUSTEE OR OTHER OFFICER OR
REPRESENTATIVE OF A COURT OR OF CREDITORS, OR ANY COURT OR GOVERNMENTAL AGENCY,
SHALL UNDER COLOR OF LEGAL AUTHORITY TAKE AND HOLD POSSESSION OF ANY SUBSTANTIAL
PART OF THE PROPERTY OR ASSETS OF THE BORROWER FOR A PERIOD IN EXCESS OF 180
DAYS; OR


 


(V)                                 AN EVENT OF DEFAULT OCCURS PURSUANT TO THE
SENIOR DEBT (BUT IN ALL CASES, ANY PAYMENT OF THIS NOTE SHALL BE SUBJECT TO THE
SUBORDINATION IN FAVOR OF SUCH SENIOR DEBT AS SET OUT IN SECTION 2).


 


(B)                                 IF ANY EVENT OF DEFAULT OCCURS AND IS
CONTINUING, THEN THE HOLDER MAY DECLARE THE PRINCIPAL AMOUNT OF THE NOTE TO BE
DUE AND PAYABLE IMMEDIATELY, BY WRITTEN NOTICE TO THE BORROWER, AND UPON ANY
SUCH DECLARATION, SUCH OUTSTANDING PRINCIPAL AMOUNT SHALL BECOME IMMEDIATELY DUE
AND PAYABLE AS SPECIFIED IN THE FIRST PARAGRAPH OF THIS NOTE, ALL OF THE
FOREGOING SUBJECT ALWAYS TO THE SUBORDINATION SET OUT IN SECTION 2. AT ANY TIME
AFTER SUCH A DECLARATION OF ACCELERATION HAS BEEN MADE AND BEFORE A JUDGMENT OR
DECREE FOR PAYMENT OF THE MONEY DUE HAS BEEN OBTAINED THE HOLDER MAY, BY WRITTEN
NOTICE TO THE BORROWER, RESCIND AND ANNUL SUCH DECLARATION AND ITS CONSEQUENCES.
NO SUCH RESCISSION SHALL AFFECT ANY SUBSEQUENT DEFAULT OR IMPAIR ANY RIGHT
CONSEQUENT THEREON.


 


(C)                                  THE BORROWER COVENANTS THAT IF THE HOLDER
DECLARES THAT REPAYMENT OF THE OUTSTANDING PRINCIPAL AMOUNT IS ACCELERATED, THE
BORROWER WILL, UPON DEMAND OF THE HOLDER, BUT SUBJECT TO SECTION 2, PAY TO THE
HOLDER THE WHOLE AMOUNT THEN DUE AND PAYABLE ON THIS NOTE, AND HENCEFORTH
INTEREST SHALL ACCRUE NOT ONLY ON THE OUTSTANDING PRINCIPAL AMOUNT BUT, TO THE
EXTENT THAT PAYMENT OF SUCH INTEREST SHALL BE LEGALLY ENFORCEABLE, ALSO UPON ANY
OVERDUE INSTALLMENTS OF INTEREST, AT THE RATE OF INTEREST SET OUT IN THIS NOTE.
THE BORROWER FURTHER COVENANTS AND AGREES TO PAY, UPON ANY EVENT OF DEFAULT AND
IN ADDITION TO THE FOREGOING, SUCH FURTHER

 

5

--------------------------------------------------------------------------------


 


AMOUNTS AS SHALL BE SUFFICIENT TO COVER THE COSTS AND EXPENSES OF COLLECTION,
INCLUDING THE REASONABLE COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF
THE FOLDER, ITS AGENTS AND COUNSEL.


 


(D)                                 THE HOLDER MAY WAIVE ANY PAST DEFAULT
HEREUNDER AND ITS CONSEQUENCES, AND, UPON ANY SUCH WAIVER, SUCH DEFAULT SHALL BE
DEEMED NOT TO HAVE OCCURRED, AND ANY EVENT OF DEFAULT ARISING THEREFROM SHALL BE
DEEMED TO HAVE BEEN CURED FOR EVERY PURPOSE OF THIS NOTE, BUT NO SUCH WAIVER
SHALL EXTEND TO ANY SUBSEQUENT OR OTHER DEFAULT OR IMPAIR ANY RIGHT CONSEQUENT
THEREON.


 


5.                                       WITHHOLDING TAXES.  THE OUTSTANDING
PRINCIPAL AMOUNT AND ANY INTEREST ON THIS NOTE SHALL BE PAYABLE WITHOUT
DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF ANY PRESENT OR FUTURE TAXES,
DUTIES, FEES OR OTHER CHARGES LEVIED OR IMPOSED ON THIS NOTE OR THE HOLDER BY
THE REPUBLIC OF PERU OR ANY POLITICAL SUBDIVISION OR TAXING AUTHORITY THEREOF OR
THEREIN. IF THE BORROWER IS REQUIRED BY LAW TO MAKE ANY SUCH DEDUCTION OR
WITHHOLDING, IT WILL PAY SUCH ADDITIONAL AMOUNTS AS MAY BE NECESSARY SO THAT THE
NET PAYMENT OF THE OUTSTANDING PRINCIPAL AMOUNT TO THE HOLDER AND EVERY NET
PAYMENT OF INTEREST ON THIS NOTE PAID TO THE HOLDER WILL NOT BE LESS THAN THE
AMOUNT PROVIDED FOR HEREIN TO BE THEN DUE AND PAYABLE, PROVIDED THAT IF THE
HOLDER IS OTHERWISE LIABLE TO TAXATION IN THE REPUBLIC OF PERU BY REASON OF ANY
RELATIONSHIP WITH OR ACTIVITY WITHIN THE REPUBLIC OF PERU OTHER THAN ITS
OWNERSHIP OF THIS NOTE, AND THE BORROWER IS REQUIRED TO WITHHOLD OR DEDUCT TAXES
SOLELY BY REASON OF SUCH RELATIONSHIP OR ACTIVITY, THE BORROWER SHALL NOT BE
OBLIGED TO PAY TO THE HOLDER ADDITIONAL AMOUNTS EQUAL TO THE WITHHELD AMOUNTS.
TO THE EXTENT THAT THE HOLDER RECEIVES ANY REIMBURSEMENT OR OTHER AMOUNT ON
ACCOUNT OF TAXES REMITTED ON THE HOLDER’S BEHALF BY THE BORROWER SUCH THAT THE
HOLDER MAKES DOUBLE RECOVERY, SUCH REIMBURSEMENT OR OTHER AMOUNT SHALL BE
APPLIED BY THE HOLDER TO THE REPAYMENT OF MONIES OWNING UNDER THIS NOTE.


 


6.                                       BINDING EFFECT; ASSIGNMENTS.  THIS NOTE
SHALL BE BINDING UPON THE SUCCESSORS AND ASSIGNS OF THE BORROWER AND SHALL INURE
TO THE BENEFIT OF THE SUCCESSORS AND ASSIGNS OF THE HOLDER.


 


7.                                       CERTAIN DEFINITIONS.  FOR THE PURPOSES
OF THIS NOTE, THE TERM ‘BANKING DAY” SHALL MEAN ANY DAY ON WHICH BANKS ARE
GENERALLY OPEN FOR BUSINESS IN BOTH NEW YORK, NEW YORK, UNITED STATES OF
AMERICA, AND LIMA, PERU. AS USED IN THIS NOTE, THE TERMS “BORROWER” AND “HOLDER”
SHALL BE DEEMED TO INCLUDE THEIR RESPECTIVE SUCCESSORS AND ASSIGNS

 

6

--------------------------------------------------------------------------------


 


8.                                       GOVERNING LAW.  THIS NOTE AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, U.S.A., OTHER
THAN PRINCIPLES OF CONFLICTS OF LAW, AND THE BORROWER HEREBY UNDERTAKES AND
AGREES THAT THIS NOTE MAY BE ENFORCED IN ANY STATE OR FEDERAL DISTRICT COURT IN
THE BOROUGH OF MANHATTAN.  WITH RESPECT TO THIS NOTE AND THE ENFORCEMENT
THEREOF, THE BORROWER IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF
THE STATE AND/OR FEDERAL DISTRICT COURTS OF THE BOROUGH OF MANHATTAN AND
IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY HAVE NOW OR HEREAFTER TO SUCH
JURISDICTION AND AGREES NOT TO CLAIM THAT ANY SUCH COURT IS NOT A CONVENIENT OR
APPROPRIATE FORUM.

 

 

DOE RUN PERU S.R.L.

 

 

 

 

 

By:

/s/ Kenneth Ernest Hecker

 

 

Kenneth Ernest Hecker

 

 

Date: September 12, 2002

 

 

 

 

 

By:

/s/ Anthony Wayne Worcester

 

 

Anthony Wayne Worcester

 

 

Date: September 12, 2002

 

7

--------------------------------------------------------------------------------


 

ANNEX ONE

 

OUTSTANDING PRINCIPAL

 

Payment Date:

 

Principal Payment
Amount

 

Remaining Principal
Amount

 

Notes:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------
